 Case 4:19-cv-04163-BAB Document 20                   Filed 08/31/20 Page 1 of 1 PageID #: 68




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


JUSTIN FORD                                                                             PLAINTIFF

v.                                    Civil No. 4:19-cv-04163

ROBERT GENTRY; CHRIS WOLCOTT;
and TERRY HERNANDEZ                                                                  DEFENDANTS


                                              ORDER

       This is a civil rights action filed by Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff, Justin

Ford, proceeds in this matter pro se and in forma pauperis. (ECF Nos. 1, 3).

       Currently pending are two motions filed by the Plaintiff: Plaintiff’s Motion for Extension

of Time (ECF No. 17) and Plaintiff’s Motion to Compel (ECF No. 18).

       In Plaintiff’s Motion for Extension of Time, Plaintiff states that his unit is on lockdown

due to Covid-19 and he has no access to the law library. Plaintiff does not, however, state a

deadline that he seeks to extend. Accordingly, Plaintiff’s Motion for Extension of Time (ECF No.

17) should be, and hereby is, DENIED.

       In Plaintiff’s Motion to Compel, Plaintiff states that Defendants have not provided him

with a copy of his outside medical records. Defendants have responded, and state that the medical

records have been requested, and that as soon as the records are received, copies will be provided

to Plaintiff. The Court, therefore, finds that Plaintiff’s Motion to Compel (ECF No. 18) should be,

and hereby is, DENIED.

       IT IS SO ORDERED this 31st day of August 2020.

                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              UNITED STATES MAGISTRATE


                                                  1
